                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        MIDDLE DISTRICT OF NORTH CAROLINA
                             Civil Action No. 1:19-cv-00924

MICHAEL B. JONES,

      Plaintiff,

v.                                                 MOTION TO DISMISS BY DEFENDANT
                                                      T.E. JOHNSON & SONS, INC.
CITY PLAZA, LLC, T.E. JOHNSON &
SONS, INC., and ONLINE INFORMATION
SERVICES, INC.

      Defendants.

       Defendant, T.E. Johnson & Sons, Inc., by counsel and pursuant to Rules 12(b)(6) of the

Federal Rules of Civil Procedure, hereby moves the Court to dismiss, with prejudice, all of

Plaintiff’s causes of action against it for failure to state a claim upon which relief may be

granted. In the alternative, T.E. Johnson & Sons, Inc., requests that at least Plaintiff’s punitive

damage claim be dismissed with prejudice. T.E. Johnson & Sons, Inc., further requests any such

other relief the Court may deem appropriate. An accompanying memorandum is filed herewith

supporting this motion.

       Respectfully submitted, this the 20th day of November, 2019.

                                                                   MARTIN & GIFFORD, PLLC

                                                                            /s/ John L. Wait

                                                                                    John L. Wait
                                                Attorney for Defendant T.E. Johnson & Sons, Inc.
                                                                             State Bar No. 40152
                                                                     301 N. Main St., Suite 2200
                                                                      Winston-Salem, NC 27101
                                                                               P: (336) 714-0333
                                                                               F: (336) 714-0334
                                                                    john@martingiffordlaw.com




      Case 1:19-cv-00924-NCT-JLW Document 14 Filed 11/20/19 Page 1 of 2
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that the foregoing document was served on all parties to

this action by electronically filing the same with the Clerk of Court using the CM/ECF system,

which caused notification of such filing to be emailed to the following parties of record:



Law Office of Jonathan R. Miller, PLLC           Caren D. Enloe
d/b/a Salem Community Law Office                 SMITH DEBNAM NARRON DRAKE
717 S. Marshall St., Ste. 105F                   SAINTSING & MYERS LLP
Winston-Salem, NC 27101                          PO Box 176010
jmiller@salemcommunitylaw.com                    Raleigh, NC 27619-6010
Attorney for Plaintiff                           cenloe@smithdebnamlaw.com
                                                 Attorney for Defendant Online Information
Rachel S. Decker                                 Services, Inc.
CARRUTHERS & ROTH, P.A.
235 N. Edgeworth St. (27401)
Post Office Box 540
Greensboro, North Carolina 27402-0540
rsd@crlaw.com
Attorney for Defendant City Plaza, LLC



       This the 20th day of November, 2019.


                                                                   MARTIN & GIFFORD, PLLC

                                                                            /s/ John L. Wait

                                                                                    John L. Wait
                                                Attorney for Defendant T.E. Johnson & Sons, Inc.
                                                                             State Bar No. 40152




      Case 1:19-cv-00924-NCT-JLW Document 14 Filed 11/20/19 Page 2 of 2
